t c memo united_states tax_court christopher richardson petitioner v commissioner of internal revenue respondent docket no filed date christopher richardson pro_se ric d hulshoff for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 for failure to pay for the years in issue after respondent’s concession the issues for decision are whether petitioner had unreported income as determined by respondent for we hold that he did whether petitioner is liable for self-employment_tax on his earnings from eniva corp of dollar_figure for and dollar_figure for we hold that he is whether petitioner’s filing_status for is single we hold that it is whether petitioner may claim more than one personal_exemption for we hold that he may not whether petitioner is liable for the additions to tax under sec_6651 for failure_to_file and sec_6654 for failure to pay estimated_tax for we hold that he is section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure respondent does not contend that petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 in an amount larger than respondent determined for any of the years in issue findings_of_fact petitioner lived in black canyon city arizona when he filed the petition in this case petitioner was a beneficiary in of the frank j nagy trust administered by keybank national association keybank as trustee petitioner earned interest in the amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and dividends in the amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for from the trust he received social_security_benefits of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for he received nonemployee compensation from eniva corp in the amounts of dollar_figure for and dollar_figure for no federal_income_tax was withheld for petitioner in the years in issue by any of these payors petitioner did not file federal_income_tax returns for or make estimated_tax payments for those years respondent issued notices of deficiency to petitioner for the years in issue respondent determined that petitioner received taxable_income based on documents provided by third-party payors respondent determined that petitioner’s filing_status was single and allowed petitioner one exemption before trial petitioner asserted that he had a fifth_amendment right not to testify because to do so would have required him to waive his fifth_amendment privilege_against self-incrimination petitioner did not identify or exchange any documents identify witnesses or file a pretrial memorandum as required by the standing_pretrial_order respondent complied with these requirements opinion a burdens of production and proof burden of production a sec_6201 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning that deficiency in addition to such information_return sec_6201 petitioner did not introduce any evidence to refute respondent’s evidence or show that respondent’s determination of petitioner’s income is in error we conclude that respondent does not have the burden of production under sec_6201 because petitioner did not assert a reasonable dispute with respect to any item_of_income reported on an information_return and petitioner has not fully cooperated with respondent even if respondent had the burden of proceeding under sec_6201 respondent met that burden by producing information returns with certified transcripts from respondent’s files and from social_security administration files and declarations and supporting records from ann patterson patterson vice president of keybank and curtis e cichanowski cichanowski director of finance for eniva corp the declarations were made under penalties of perjury pursuant to and in the form required by u s c section the declarations are admissible under rule sec_803 and sec_902 of the federal rules of evidence rule of the federal rules of evidence provides an exception to the hearsay rule for records that are kept in the course of a regularly conducted activity and made at or near the time of the event by a person with knowledge rule of the federal rules of evidence states the requirements for self-authentication of a business record to qualify under rule a domestic record of a regularly conducted business activity must be accompanied by a declaration certifying that the record was made at or near the time of the occurrence of the matters set forth by or from information transmitted by a person with knowledge of those matters was kept in the course of the regularly conducted activity and was made by the regularly conducted activity as a regular practice all of the underlying documents were kept in the regular course of business and the declarations of the validity of these documents were made by people familiar with them we conclude that sec_6201 does not apply in this case b determination in unreported income cases the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or some substantive evidence demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds is not taxable 87_tc_74 there is ample evidence linking petitioner to income-producing activities he received interest and dividends from the trust through keybank social_security_benefits from the social_security administration and nonemployee compensation from eniva corp during the years in issue at trial respondent submitted forms 1099-misc miscellaneous income transcripts from the social_security administration employer records and declarations under penalties of perjury of patterson for keybank and cichanowski for eniva corp as to the validity of these underlying documents the forms 1099-misc certified transcripts declarations and supporting documents show that petitioner received income during the years in issue petitioner bears the burden of proving respondent’s determinations are in error see edwards v commissioner supra weimerskirch v commissioner supra burden_of_proof petitioner contends that respondent generally bears the burden_of_proof we disagree the burden_of_proof for a factual issue relating to liability for tax shifts to the commissioner under certain circumstances sec_7491 under sec_7491 the burden_of_proof with respect to a factual issue relevant to a taxpayer’s liability for tax shifts from the taxpayer to the commissioner if inter alia the taxpayer has a complied with substantiation requirements under the internal_revenue_code sec_7491 b maintained all records required by the internal_revenue_code sec_7491 and c cooperated with reasonable requests by the secretary for information documents and meetings id a taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 petitioner does not contend that he meets the requirements of sec_7491 and the record shows that he did not meet those requirements because he did not cooperate with respondent thus petitioner bears the burden_of_proof see rule a 290_us_111 whether petitioner’s fifth_amendment claims affect the burden_of_proof before trial petitioner asserted fifth_amendment rights against self-incrimination however even if petitioner’s claim were bona_fide which we need not decide it would have no effect on petitioner’s burden_of_proof see 460_us_752 92_tc_661 89_tc_501 affd 884_f2d_258 6th cir b petitioner’s income in petitioner has not shown that respondent’s determination of his income for is incorrect we conclude that petitioner received taxable_income in as determined by respondent c whether petitioner is liable for self-employment_tax respondent determined that petitioner is liable for self- employment_tax on his earnings from eniva corp for and sec_1401 imposes a tax on an individual’s self-employment_income the self-employment_tax is imposed on net_earnings of dollar_figure or more derived by an individual from a trade_or_business carried on by him sec_1402 and b petitioner did not prove that respondent’s determination of his liability for self-employment_tax was incorrect we conclude that the income attributable to petitioner from eniva corp in and is earnings from self-employment under sec_1402 subject_to the tax imposed by sec_1401 d filing_status and exemptions petitioner did not file returns for the years in issue respondent determined that petitioner’s filing_status was single and allowed petitioner one exemption petitioner offered no evidence on these points we deem petitioner to have conceded these issues see 123_tc_213 118_tc_358 e whether petitioner is liable for additions to tax sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose additions to tax to meet the burden of production under sec_7491 the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept supra pincite c b pincite petitioner did not file returns for and he did not make estimated_tax payments with respect to his tax_liability for those years there is no evidence that petitioner paid any_tax for the years in issue thus respondent has met the burden of production and petitioner is liable for additions to tax for failure_to_file under sec_6651 of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and additions to tax under sec_6654 for failure to pay estimated_tax of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for to reflect the foregoing decision will be entered for respondent
